                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

ROBERT WINBURN,

               Plaintiff,                                   Case No. 18-12807
                                                            Honorable Thomas L. Ludington
v.

HERB PRICE,

            Defendant.
________________________________/

                                 ORDER DISMISSING CASE

       On September 10, 2018, Plaintiff Robert Winburn filed a complaint pursuant to 42 U.S.C.

§1983 against Defendant H. Price, a warden at the Cotton Correctional Facility in Jackson,

Michigan. Pl.’s Compl., ECF No. 1, PageID.1. Plaintiff is representing himself pro se and is both

a prisoner serving a current sentence and a pretrial detainee in a pending case in Washtenaw

County Circuit Court. Plaintiff alleges that Defendant has failed to provide him access to two

DVDs containing evidence necessary for Plaintiff to defend himself in his ongoing criminal case

in Washtenaw County.

       On September 10, 2018, Plaintiff filed an application to proceed in forma pauperis. ECF

No. 2, PageID.15. Judge Whalen “reviewed plaintiff’s financial affidavit, certified account

statement or its equivalent, and signed authorization to withdraw funds” and granted the motion.

ECF No. 4.

       On February 15, 2019, Defendant Price moved to revoke Plaintiff’s in forma pauperis

status under 28 U.S.C. §1915(g), which provides, “In no event shall a prisoner bring a civil action

or appeal a judgment in a civil action … if the prisoner has, on 3 or more prior occasions, while

incarcerated … brought an action or appeal in a court of the United States that was dismissed on
the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be

granted.” ECF No. 16, PageID.199. On September 3, 2019, it was determined that Plaintiff had

brought at least three previous actions that were dismissed on grounds of being “frivolous,

malicious, or fail[ing] to state a claim upon which relief may be granted.” Plaintiff’s in forma

pauperis status was revoked and he was ordered to “pay to the clerk of this Court on or before

September 30, 2019 the entire filing fee of $350 that was due when he filed his complaint. Failure

to do so may result in dismissal of this action.” ECF No. 22 at PageID.292 (citation omitted).

Plaintiff did not pay the filing fee. Pursuant to 28 U.S.C. §1915(g), his case will be dismissed.

       Accordingly, it is ORDERED that Plaintiff’s complaint, ECF No. 1, is DISMISSED.



       Dated: October 15, 2019                                                s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge




                                                 PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         upon each attorney of record herein by electronic means and to Robert
                         Winburn #222196, G. ROBERT COTTON CORRECTIONAL
                         FACILITY, 3500 N. ELM ROAD, JACKSON, MI 49201by first class
                         U.S. mail on October 15, 2019.

                                                          s/Kelly Winslow
                                                          KELLY WINSLOW, Case Manager




                                                          -2-
